 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SEAN MACKINNON,                                       1:18-cv-00964 DAD-JDP

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    C. GRAY, et al.,                                      (Document# 5)

15                       Defendant.                                       and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY CALIFORNIA
                                                            DEPARTMENT OF CORRECTIONS
18

19
            Plaintiff is a prisoner proceeding with counsel pursuant to 42 U.S.C. ' 1983 and has
20
     requested leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made
21
     the showing required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will
22
     be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28
23
     U.S.C. ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty
24
     percent of the preceding month’s income credited to plaintiff=s trust account. The California
25
     Department of Corrections is required to send to the Clerk of the Court payments from plaintiff=s
26
     account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid
27
     in full. 28 U.S.C. ' 1915(b)(2).
28
                                                        1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3

 4               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 5               2. The Director of the California Department of Corrections or his designee

 6            shall collect payments from plaintiff=s prison trust account in an amount equal to

 7            twenty per cent (20%) of the preceding month=s income credited to the prisoner=s

 8            trust account and shall forward those payments to the Clerk of the Court each time

 9            the amount in the account exceeds $10.00, in accordance with 28 U.S.C. ' 1915(b)(2),

10            until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

11            The payments shall be clearly identified by the name and number assigned to this

12            action.

13               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

14            plaintiff=s in forma pauperis application on the Director of the California Department of
              Corrections, via the court's electronic case filing system (CM/ECF).
15
                 4.     The Clerk of the Court is directed to serve a copy of this order on the Financial
16
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
17

18
     IT IS SO ORDERED.
19

20   Dated:      November 20, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                          2
